DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election of Group I (claims 1-14). and of the election of alkoxylated fatty amidoamine compound of formula (IIIa) as the species for the amine component. in response to the to the restriction requirement dated May 28, 2022 is hereby acknowledged.  Applicant made its election in its reply filed June 27, 2022.
Accordingly, claims 1-14 have been examined in the instant action in accordance with the species election whereas claims 13 and 14 have been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as unpatentable over: Godivier (US 2011/0041728 A1 to Godivier et al., published Feb. 24, 2011); Miles (US 2013/0228095 A1 to Miles et al., published Sept. 5, 2013); Koenders (US 2009/0025607 A1 to Koenders et al., published Jan. 29, 2009); and Wang (US 2017/0137323 A1 to Wang, published May 18, 2017).  Godivier was cited by Applicant in the Information Disclosure Statement filed Nov. 8, 2019.
Examiner notes that the limitation “less than 20% by weight … of at least one bitumen” reads on a composition having zero/no bitumen present within.
Godivier discloses a cold asphalt/bituminous coating, particularly, cold-poured asphalt coatings, wherein the asphalt coating is prepared using an aqueous bitumen emulsion that includes one or more polymerized fatty acid, and wherein the resultant asphalt coating provides increased cohesion and possess good mechanical resistance (abstract; [0008] to [0010]; [0014]; [0015]).  The preferred polymerized fatty acids are unsaturated fatty acids with 18 carbon atoms,  such as oleic acid (c18), linoleic acid, linolenic acid or a mixture thereof, wherein the polymerized fatty acids contain at least 20% by weight of fatty acid dimers and at least 3% by weight fatty acid trimers, wherein the molar mass of the polymerized fatty acids is between 500 and 1000 g/mol, and wherein the mix composition comprises 0.1 to 5% by weight of polymerized fatty acids with respect to the quantity of bitumen ([0011]; [0022] to [0031].  
On Table 1, Godivier depicts examples of suitable fatty acids (PRIPOL® 1012; PRIPOL® 1013; PRIPOL® 1017 and PRIPOL® 1040) having acid values based on KOH/g of 188, 192 and 196. (Examples section in Godivier, these same PRIPOL® fatty acids are cited on page 14 ([0544] to ]0060]) of the present application as preferred fatty acids having a molar mass greater than 350 g/mol and an acid value greater than 160 mg KOH/g).  Table 2 depicts an emulsion prepared by mixing 0.7% of fatty acids with water as base fluid (majority water/acidic pH/aqueous phase), prior to adding an anhydrous composition of bitumen and polymerized fatty acids to provide a resultant bitumen emulsion composition having a pH of 2 ([0040] to [0044]; [0047] to [0053]; [0056] to [0068]).
Godivier does not expressly disclose its emulsifying composition containing the alkoxylated fatty amidoamine compound of formula (IIIa) depicted in present claim 1.
However, Miles teaches alkoxylated fatty amidoamine compounds as a corrosion inhibitor for use in preventing corrosion in metal surfaces (abstract; [0007] to [0012]).  Formula I on page 1 of Miles is the alkoxylated fatty amidoamine compound of formula (IIIa) when R7 is, for example, an ethoxy group.  This is an ethoxylated fatty amine of oleyl when R is 18 in Miles’ amidoamine compound. (present claim 9).  
Miles further teaches that the recovery, transportation and refining of hydrocarbon/organic substances can cause the metallic surfaces of the devices and equipment to undergo corrosion, wherein a corrosive substance reacts with a metal surface, such as carbon dioxide or hydrogen sulfide, often by oxidation, and wherein a common strategy used to mitigate this problem is to employ corrosion inhibitors ([0002]; [0013]).  Wang teaches that it is commonly known to add an anti-corrosive agent in the form of a rust inhibitor to materials used for asphalt pavements ([0013]; [0015]; [0032]).  
Similarly, Koenders teaches adding a corrosion inhibitor to an asphalt mixture of bitumen and aggregates ([0002]; [0046]).
Therefore, it would have been obvious to a person skilled in the art at the time of the filing of the presently claimed invention to include the alkoxylated fatty amidoamine disclosed in Miles as corrosion inhibitor in Godivier’s aqueous acidic emulsion/bitumen emulsion.  It would have been obvious to one skilled in the art to do so to provide Godivier’s bituminous emulsion with enhanced rust and corrosion inhibiting properties when transported in trucks or coated on road pavements for motor vehicles, in accordance with the teaching in Miles, Wand and Koenders.  “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).  
Although Godivier (and Miles) may not expressly teach the concentration/weight percent ratios recited in the present claims, particularly, for the amine component recited in dependent claims 11-13, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over the combination of Godivier, Miles, Koenders and Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1763



October 5, 2022